Citation Nr: 0515222	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-32 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
education assistance benefits under Chapter 30, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had 13 years active duty service ending in May 
1993.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2003, a 
statement of the case was issued in September 2003 and a 
substantive appeal was received in October 2003.


FINDINGS OF FACT

1.  The veteran was discharged from active duty on May 26, 
1993.  It is neither claimed nor shown that she had 
additional active duty after that date.

2.  The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on May 27, 2003.

3.  A physical or mental disability did not prevent the 
veteran from initiating or completing an educational program 
during her basic Chapter 30 delimiting period.


CONCLUSION OF LAW

The criteria for extension of the delimiting period for 
educational assistance benefits under Chapter 30 have not 
been met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. 
§§ 21.7050, 21.7051 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)].  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment but not yet final 
as of that date.

It is not entirely clear from judicial decisions that VCAA 
applies to a VA educational case involving a request for an 
extension of a delimiting date.  At any rate, after reviewing 
the file, the Board believes that there has been substantial 
compliance with VCAA.  In the present case, the only evidence 
which would allow for the extension of a delimiting date is 
evidence of physical or mental disability.  The record shows 
that following receipt of the veteran's claim in April 2003, 
the RO sent her two letters asking her to provide information 
about the type of disability that kept her from training.  
She also was told she could provide information pertaining to 
the beginning and ending dates of the period during which she 
could not attend school because of disability, the reasons 
why she was not able to begin or continue the training 
program, and any type of job she held during the period of 
disability.  Additionally, she was asked to provide a 
statement from a doctor addressing treatment and diagnosis 
for a disability, how long she had a disability, and the 
dates during which a disability prevented her from training 
or going to school.  The Board believes it implicit that the 
directions in this letter also reasonably placed the veteran 
on notice that she should submit any of this pertinent 
evidence which she might have in her own possession. 

The record thus shows that the veteran has been fully 
informed of what was expected of her.  It is clear that the 
appeal has been fully developed that no amount of additional 
development will have any possible impact on this case.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001).  Accordingly, 
the Board will proceed to a decision on the merits of the 
case.

Analysis

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  See 38 U.S.C.A. §§ 3001 et seq. (West 2002).

The law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; or (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force.  See 
38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) 
(2004).

VA regulations allow for an extension of the ten-year 
delimiting period upon a showing that the veteran timely 
applied for the extension and upon a showing that he or she 
was prevented from initiating or completing his chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
See 38 C.F.R. § 21.7051(a) (2004).  The regulations further 
state that it must be clearly established by medical evidence 
that a program of education was medically infeasible and that 
VA will not consider a veteran who was disabled for a period 
of thirty days or less as having been prevented from 
initiating or completing a chosen program unless the evidence 
establishes that the veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance because of the short disability.  See 
38 C.F.R. § 21.7051(a)(2) (2004).

The veteran left military service on May 26, 1993.  The 
delimiting date for her Chapter 30 educational benefits was 
May 27, 2003.

Medical evidence associated with the claims file shows that 
the veteran suffered from several ailments from 1993 to 
February 2002 including anemia, headaches, depression, 
metrorrhagia and menorrhagia.  A copy of the veteran's 
resume, received by the RO in April 2003, shows that the 
veteran maintained full-time employment from July 1993 to May 
2003.  The veteran's statements in her April 2003 letter to 
the RO confirm her full-time employment status during this 
time period.  In her April 2003 statement, the veteran 
claimed that her multiple illnesses left her too sick and 
exhausted to pursue her education.

Analysis

The veteran seeks an extension of the Chapter 30 delimiting 
date, May 27, 2003.

The veteran contends that from 1993 to approximately February 
2002, she experienced the onset of symptoms related to 
depression, anemia, and multiple gynecological disorders 
which adversely impacted every aspect of her life.  The 
veteran has not contended, nor does the record show, that 
these symptoms ever caused her to miss any significant time 
from her full-time employment.  The veteran indicates that it 
would have been impossible for her to pursue a course of 
education during this time because of her medical ailments.

In short, the veteran has pointed to the period from 1993 to 
February 2002 as a time when the manifestations of her 
conditions were most severely disabling.  The Board has 
carefully considered the objective medical evidence relevant 
to that period.  There are no findings or impressions noted 
by any physician indicating the severity of the veteran's 
symptomatology rendered her unable to work or engage in 
school activities.

In addition, the Board notes that notwithstanding the 
veteran's contentions regarding the severity of her physical 
disability, she was able to maintain steady employment during 
the relevant period in question.  The fact that she was able 
to maintain full-time employment belies the notion that a 
program of education was medically infeasible as required by 
38 C.F.R. § 21.7051.

Based on the evidence of record, the Board finds that the 
veteran has not met the criteria for an extension of the 
delimiting date beyond May 27, 2003.  The Board acknowledges 
the argument advanced by the veteran in this matter.  The 
Board does not suggest that the physical and psychological 
concerns described by the veteran would not have made 
obtaining an education a challenge.  However, the legal 
criteria governing the payment of education benefits are 
clear and specific, and the Board is bound by them.  The 
reasons cited for the extension do not warrant an extension 
in this instance.




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


